           Case: 3:19-cv-00036-jdp Document #: 6 Filed: 03/05/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN
                                  MADISON DIVISION


 ERICK D. RIGBY,

              Plaintiff,

 v.
                                                               3:19-cv-00036-jdp
 CROSSCHECK SERVICES, LLC d/b/a
 OPTIO SOLUTIONS, LLC d/b/a QUALIA
 COLLECTION SERVICES,

              Defendant.


                                  JOINT RULE 26(f) REPORT

         The counsel identified below participated in a meeting required by the Federal Rules of

Civil Procedure 26(f) via email and jointly prepared the following report. The Rule 16

telephonic scheduling conference for this matter is scheduled to occur on March 14, 2019 at 1:00

pm CST before the Honorable Stephen L. Crocker. Attorney Nathan C. Volheim will appear

telephonically for Plaintiff and Attorney Brendan Little will appear telephonically for Defendant.

      1. Nature of the Case. The instant action primarily centers on allegations that Defendant

         violated the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692 et. seq., the

         Telephone Consumer Protection Act (“TCPA), 47 U.S.C. §227 et seq., and the Wisconsin

         Consumer Act (“WCA”), Wis. Stat. §427 et seq. Plaintiff alleges that Defendant engaged

         in harassing collection activity towards him in pursuit of financial gain. Defendant

         denies that it utilized technology within the purview of the TCPA or that it violated the

         FDCPA.

      2. Related Case. None.
          Case: 3:19-cv-00036-jdp Document #: 6 Filed: 03/05/19 Page 2 of 3



    3. Factual and Legal Issues. The primary legal issue is whether the telephone system used

        by Defendant to call Plaintiff’s cellular phone constitutes an Automated Telephone

        Dialing System (“ATDS”) under the TCPA. The parties will also explore the contents of

        communications between the parties and whether they rise to the level of harassment

        under the FDCPA.

    4. Amendment to the Pleadings: None at this time.

    5. Additional Parties. None at this time.

    6. Length of Trial. If a trial is necessary, the parties believe that it would take no more than

        one (1) day. Plaintiff has demanded a jury trial. The parties anticipate this case being

        ready for trial by March 2020.

    7. Other Matters.

        (a)     The parties request that Rule 26(a)(1) Initial Disclosures be due by March 28,

        2019.

        (b)     Expert discovery may be needed over the telephone systems that Defendant used

to place the calls at issue.

        (c)     The parties propose that dispositive motions be due on or before December 15,

2019.

        (d)     The parties propose that all discovery, including expert discovery, be completed

        by November 15, 2019.

        (e)     The parties do not propose that discovery be conducted in phases.

        (f)     There is no anticipated significant electronic discovery. To the extent that it is

        applicable, the parties agree that electronic information may be produced in hard-copy or

        PDF format or other agreed upon format.
         Case: 3:19-cv-00036-jdp Document #: 6 Filed: 03/05/19 Page 3 of 3



       (g)    All claims of privilege or protection as trial preparation materials must comply

       with the Federal Rules of Civil Procedure, including the obligation to meet and confer

       regarding any dispute.

       (h)    No changes should be made to the limitations on discovery imposed under the

       Federal Rules of Civil Procedure or Local Rules.

       (i)    The parties request that each party be allowed no more than 3 depositions.



Dated: March 5, 2019


 s/ Nathan Charles Volheim
 Sulaiman Law Group, Ltd.
 2500 South Highland Avenue, Suite 200
 Lombard, IL 60148
 (630) 568-3056 phone
 nvolheim@sulaimanlaw.com
 Attorney for Plaintiff

 /s Brendan H. Little
 Brendan H. Little, Esq.
 Lippes Mathias Wexler Friedman LLP
 50 Fountain Plaza, Suite 1700
 Buffalo, NY 14202
 P: 716-853-5100
 F: 716-853-5199
 E: blittle@lippes.com

 Attorneys for Defendant
 Optio Solutions, LLC
